OPINION
ANDERSON, G. BARRY, Justice.
Appellant Michael Carrasco Sontoya was convicted on May 14, 2009, of first-degree murder while committing first-degree criminal sexual conduct, Minn. Stat § 609.185(a)(2) (2012). He was sentenced to life in prison without the possibility of release. On direct appeal to our court, he challenged his conviction on several grounds but did not raise an ineffective assistance of counsel claim. See State v. Sontoya, 788 N.W.2d 868, 872, 874-76 (Minn.2010). We affirmed his conviction on September 16, 2010.1 Id.
On September 16, 2011, Sontoya filed a petition for postconviction relief, asserting that he received ineffective assistance of counsel at his trial. According to Sontoya, his privately-retained attorney concealed a purported conflict of interest stemming from counsel’s representation of a cousin of Sontoya’s victim in an unrelated federal narcotics case. The postconviction court denied Sontoya’s petition without a hearing. Sontoya now argues that the district court abused its discretion in summarily denying his petition. Because his claim is barred by the Knaffla rule, we affirm.
Sontoya claims that prior to hiring his trial counsel, he asked whether counsel was representing the victim’s cousin, E.R.R., in a narcotics case. Sontoya contends that counsel told him he was not representing E.R.R., when he was in fact representing E.R.R. in the federal narcotics case.2 Sontoya asserts that this created a conflict of interest that, when combined with other purported errors, rendered counsel’s performance ineffective, and that he is therefore entitled to a new trial.
We review a summary denial of a petition for postconviction relief for an abuse of discretion. Davis v. State, 784 N.W.2d 387, 390 (Minn.2010). We review a postconviction court’s legal conclusions de novo, but will not reverse the postcon-viction court’s factual findings unless those findings are clearly erroneous. Reed v. State, 793 N.W.2d 725, 730 (Minn.2010).
Postconviction proceedings are governed by MinmStat. ch. 590 (2012). The postcon-viction court must hold an evidentiary hearing “[u]nless the petition and the files and records of the proceeding conclusively show that the petitioner is entitled to no relief.” Minn.Stat. § 590.04, subd. 1 (2012).
*604Claims that were raised on direct appeal, or were known or should have been known but were not raised on direct appeal, are procedurally barred. State v. Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976); see also King v. State, 649 N.W.2d 149, 156 (Minn.2002). But a claim is not Knaffla-barred if (1) the claim is novel; or (2) the interests of fairness and justice warrant relief. Reed, 793 N.W.2d at 730. Claims allowed under the second exception must have substantive merit and must be asserted without deliberate or inexcusable delay. Wright v. State, 765 N.W.2d 85, 90 (Minn.2009); Deegan v. State, 711 N.W.2d 89, 94 (Minn.2006).3
When a claim of ineffective assistance of trial counsel can be determined on the basis of the trial record, the claim must be brought on direct appeal or it is Knaffla-barred. Sanchez-Diaz v. State, 758 N.W.2d 843, 847 (Minn.2008); Torres v. State, 688 N.W.2d 569, 572 (Minn.2004). Sontoya asserts a number of deficiencies in the performance of his trial counsel that were apparent at trial, but concedes, as he must, that they are clearly Knaffla-h&rreá.
We are thus left with only his conflict of interest claim. Sontoya claims that he was not aware of counsel’s representation of the victim’s cousin until after his direct appeal, and that the delayed discovery renders the Knaffla rule inapplicable. We disagree. Knaffla bars not only claims that were known at the time of direct appeal, but also claims that should have been known. Knaffla, 309 Minn, at 252, 243 N.W.2d at 741. According to Sonto-ya’s affidavit, submitted in connection with his request for an evidentiary hearing, he asked counsel, in the presence of several family members, specifically about counsel’s representation of the victim’s cousin in the narcotics case. Sontoya .was aware of the narcotics case at issue, the involvement of the victim’s cousin, and, in addition, he had reason to suspect that counsel represented the defendant in that case. The purported conflict, then, was not merely a publicly-available fact; it was an arrangement Sontoya had reason to suspect before retaining counsel, and that he failed to investigate (1) during counsel’s allegedly deficient representation; (2) after his resulting first-degree murder conviction; and (3) during his direct appeal to our court, in which he was represented by appellate counsel from the public defender’s office. Given all of these facts, we hold that Sontoya either knew or should have known about trial counsel’s representation of the victim’s cousin, and his claim is therefore barred by the Knaffla rule.
Even if we accept Sontoya’s allegations that his trial counsel hid the alleged conflict of interest from him or that his trial counsel’s active conflict of interest adversely affected counsel’s performance, we conclude that the postconviction court did not abuse its discretion in summarily denying the petition. See State v. Brocks, 587 N.W.2d 37, 43 (Minn.1998) (stating when no objection is raised at trial to an alleged conflict of interest, the petitioner “must demonstrate that his counsel actively represented conflicting interests” (internal quotations omitted)). An “evidentiary hearing is not necessary if the petitioner does not allege sufficient facts to entitle *605him to the requested relief.” McKenzie v. State, 754 N.W.2d 366, 369 (Minn.2008). Sontoya argues that the conflict of interest led to counsel’s failure to undertake “crucial but routine tasks” and a failure to “zealously defend” Sontoya. Yet Sontoya also concedes that these specific challenges to his counsel’s trial performance are Knaffla-baxreá. We agree. “A claim of ineffective assistance of trial counsel that can be decided on the basis of the trial court record must be brought on direct appeal and is proeedurally barred when raised in a postconviction petition.” Torres, 688 N.W.2d at 572. Sontoya provides no reason why his proeedurally-barred ineffective assistance of trial counsel claim should be resurrected based on counsel’s representation in an unrelated matter of a distant relative of the victim whose only connection to Sontoya’s case was familial. See Cuyler v. Sullivan, 446 U.S. 335, 350, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980) (stating “[T]he possibility of conflict is insufficient to impugn a criminal conviction”); In the absence of allegations that Sontoya would be entitled to relief on an otherwise proeedurally-barred claim, the postconviction court did not abuse its discretion in summarily denying Sontoya’s petition.
Because Sontoya’s posteonviction claim is barred by application of Knaffla, we affirm the judgment of the postconviction court.
Affirmed.

. A detailed description of the underlying facts may be found in Sontoya, 788 N.W.2d at 870-72. We described the evidence of Sonto-ya’s guilt as "overwhelming.” Id. at 873.


. While the timing of counsel’s representation of E.R.R. in the federal drug case and counsel’s representation of Sontoya on his first-degree murder charge is not clear, the two periods of representation overlap, if at all, only minimally, with the federal case concluding several months prior to Sontoya’s trial.


. In 2005 the Legislature amended Minn.Stat. § 590.01, subd. 1 by adding a sentence providing that "[a] petition for postconviction relief after a direct appeal has been completed may not be based on grounds that could have been raised on direct appeal of the conviction or sentence.” Act of June 2, 2005, ch. 136, art. 14, § 12, 2005 Minn. Laws 901, 1097. Based upon the 2005 amendments to the postconviction statute, it is unclear whether the Knaffla exceptions remain applicable to petitions for postconviction relief. Because that issue has not been raised by the State, we decline to reach it.